Title: Thomas Boylston Adams, anecdotes, 1811
From: Adams, Thomas Boylston
To: 



post 1811

Thomas Adams, brother of John Quincy Adams, was one of the Circuit Judges of Masstts Court very able Man & learned lawyer—but very intemperate.—He was obliged to resign his office—being threatened with Impeachment.
Upon one occasion, there was an action of Trover on trial before him for a gun which had been borrowed, but which the borrower refused to return. Adams—in Charging the Jury, addressed them in Somewhat this way—with gesture, tone & Manner of one full more than half  over—Gentlemen of the—Jury— This is an action of Trover—The Defendant here—borrowed a gun of the plaintiff a gun! Now, Gentlemen, I tell you, arms must be returned. necessary for defence—besides didnt belong to him— I’ve been a soldier myself—I’ve carried a gun (with proper Motion) Ive worn a sword too, Gentlemen—(with hand to his side) & Gentlemen, I tell you, arms must be returned.
Upon another occasion, he had  been More intemperate than usual during the Session of Court, & was returning home in Company with another Gentleman, who informed him that he had Something of quite an unpleasant nature to communicate to him—Adams, with the appearance of the most lively apprehension inquired what it was! His companion answerd, that it was in reference to Some Scandalous lies which certain people had been telling about him—“Oh God,” interrupted Adams, as if perfectly Satisfied—& joyfully surprised, “is that all? I was afraid they had been telling the truth about me
Judge Cummings—Riot Charge—
Some young men had been indicted for a Riot on the 4th of July—The Judge Sat in his Chair—at times quite Excited, but endeavoring to restrain himself—hitching his chair forward & back every half minute by knitting his hands under his Chair—Gent. of the Jury—The Prisoners are indicted for a Riot—What is a Riot? A riot, Gentlemen, is the doing of some unlawful act of a private nature by three or more persons, jointly of their own authority in a violent & turbulent manner or of some lawful act by unlawful means. There must be three or more—
But when was this done—where, Gent. that is the question—on the 4th of July, in the hilarity of that joyous occasion—Gent. the innocent & patriotic hilarity of youthful Spirits—their respondents—in sportive—mood—demolished this building—But, Gent. What—is this a Riot—Gentlemen! Gentr.! Is this a land of liberty or is it not.? Gent. that’s the question—Is this a land of Liberty or is it not?
Your case—But Gent. Did the prisoner Steal the Spoons—Gent. that’s the question—
